Exhibit 10.3

 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

 

MANUFACTURING SERVICES AGREEMENT

 

 

EFFECTIVE AS OF

NOVEMBER 23, 2004

 

 

BY AND BETWEEN:

 

OVERLAND STORAGE, INC.

AND

SANMINA-SCI CORPORATION

 

1

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

MANUFACTURING SERVICES AGREEMENT

 

INDEX

 

Section

 

Section Name

 

1.

 

TERM & DEFINITIONS

 

2.

 

PRICING

 

3.

 

PAYMENT TERMS

 

4.

 

PURCHASE ORDERS/FORECAST/RESCHEDULE

 

5.

 

DELIVERY

 

6.

 

CHANGES

 

7.

 

WARRANTY

 

8.

 

CUSTOMER FURNISHED EQUIPMENT AND COMPONENTS

 

9.

 

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

10.

 

TERMINATION

 

11.

 

QUALITY

 

12.

 

FORCE MAJEURE

 

13.

 

CONFIDENTIALITY AND NON-SOLICITATION OF EMPLOYEES

 

14.

 

INSURANCE

 

15.

 

MISCELLANEOUS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

A.

 

PRICING MODEL; PRODUCTS & PRICES

 

A-1

 

SAMPLE PRICING CALCULATION

 

A-2

 

PRODUCTS

 

B.

 

LONG LEAD-TIME COMPONENTS

 

C.

 

SPECIFICATIONS

 

D.

 

CUSTOMER FURNISHED ITEMS

 

E.

 

QUALITY REQUIREMENTS

 

F.

 

NDF HANDLING CHARGES

 

G.

 

CONSIGNED COMPONENTS

 

 

2

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

MANUFACTURING SERVICES AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is effective as of the 23rd day of
November 2004 (the “Commencement Date”), by and between Overland Storage, Inc. a
California corporation, having a principal place of business at 4820 Overland
Ave., San Diego, California 92123  (“CUSTOMER”) and SANMINA-SCI Corporation, a
Delaware corporation, on behalf of itself and its wholly-owned subsidiaries and
having its principal place of business at 2700 North First Street, San Jose,
California 95134  (collectively, “SANMINA-SCI”).

 

1.                                      TERM & DEFINITIONS

 

1.1                                 Term.               The initial term of this
Agreement shall commence on the Commencement Date and shall continue through the
fifth (5th) anniversary of the Commencement Date unless sooner terminated by
mutual agreement or in accordance with this Agreement.  Upon the expiry of the
initial term, this Agreement shall continue from year to year until either party
gives notice of non-renewal of the Agreement by giving at least six (6) months
prior written notice to the other party.  During the term of this Agreement,
CUSTOMER shall purchase from SANMINA-SCI all of CUSTOMER’S requirements for all
products sold or manufactured by CUSTOMER on or after the Commencement Date
(including but not limited to successor products and products currently not in
existence); provided, however, that this exclusivity requirement shall not apply
(i)  to products manufactured by a company acquired by CUSTOMER after the
Commencement Date; (ii) to products which CUSTOMER decides to manufacture
itself, (iii) in the event of an  acquisition of all or substantially all of
CUSTOMER’s assets or outstanding shares of CUSTOMER’s stock by a party who,
prior to such transaction, had no publicly reportable interest in CUSTOMER or
(iv) to new products which the parties reasonably and mutually agree SANMINA-SCI
does not have the technical expertise to build; [***] and further provided that
in the event of (ii), CUSTOMER does not contract with any third party to
manufacture CUSTOMER’s products prior to October 2009 (unless the Agreement has
been terminated by CUSTOMER for SANMINA’s breach pursuant to Section 10.3(b)). 
The products manufactured by SANMINA-SCI hereunder are collectively referred to
as the “Products.”

 

1.2                                 Certain Definitions.  The following
capitalized terms shall have the following respective meanings:

 

“Components” shall mean any raw materials, components or parts purchased from a
Vendor on the AVL.

 

“FOB Point” shall mean either (a) the Hub(s) in the case of CUSTOMER’s Products
designated for shipment to Hub(s) on Exhibit A-2 (“Hubbed Product”) or (b)
SANMINA-SCI’s factory in Rapid City, South Dakota, in the case of all other
Products.

 

“Hub(s)” shall mean any one or more SANMINA-SCI warehouse(s) as specified by
CUSTOMER and agreed to by SANMINA-SCI.

 

“Orders” shall mean purchase orders for Products issued by CUSTOMER or, if the
context requires, any electronic notification, however designated, received by
SANMINA-SCI by any of CUSTOMER’s customers to release a Product from the Hub(s)
for shipment.

 

2.                                      PRICING

 

2.1                                 Pricing.  During the term, CUSTOMER shall
purchase from SANMINA-SCI the Products set forth in Exhibit A at a price
calculated in accordance with the pricing formulas set forth in Exhibit A hereto
and including and excluding such items and costs also specified in Exhibit A, as
such Exhibit may be amended from time to time (the “Prices”).  Nothing herein
shall require SANMINA-SCI to add any new product to Exhibit A if the parties
reasonably and mutually agree that SANMINA-SCI  is not technically able to build
such product.  In addition, CUSTOMER shall have the right to purchase from
SANMINA-SCI spare Components as set forth in Section 4.3.  Prices (a) are in
U.S. Dollars, (b) exclude the items set

 

3

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

forth in Section 2.2, and (c) are based on (i) the specifications attached
hereto as Exhibit C as modified by the parties (the “Specifications”) and (ii)
the definitions and other assumptions set forth in Exhibit A.  The prices
include [***].

 

2.2                                 Exclusions from Price.  Prices do not
include [***].

 

2.3                                 Other Price Adjustments:

 

(a)                                  In the event SANMINA-SCI experiences an
increase or decrease in costs as a result of changes in the Specifications, the
Prices shall be adjusted in accordance with Section 6.1.

 

(b)                                 Pricing and costs will be reviewed, verified
and benchmarked by both Parties on a [***] basis.  Prices may be adjusted, with
CUSTOMER’s approval, not to be unreasonably withheld, on a [***] basis.

 

(c)                                  Notwithstanding and without limiting the
generality of the foregoing, any [***] cost reductions in Components or assembly
and test processes will be [***]  For purposes of the foregoing, the “effective
date of such cost reductions” will be the date on which all Components “on hand”
or “on order” have either been (i) consumed, (ii) returned to Vendor or (iii)
bought down in accordance with and subject to Section 4.2.  For purposes of the
foregoing, “bought down” means a payment by CUSTOMER of the difference between
the old price of the Component and the new price of the Component.

 

2.4                                 Product Ordering & Manufacture.  Product
ordering shall be in accordance with the schedule or method of releases by
Orders set forth in Article 4.  Products shall be manufactured at SANMINA-SCI’s
factory in Rapid City, South Dakota and shall not be manufactured at any other
location without the prior written consent of CUSTOMER, which shall not be
unreasonably refused in the event the relocation is to a facility in the lower
48 United States.

 

3.                                      PAYMENT TERMS

 

Payment terms are [***] after CUSTOMER’s receipt of a properly issued, invoice;
provided, however, that CUSTOMER shall not be considered in breach of this
Section unless any payment is past due by more than [***] . Payment shall be
made in U.S. Dollars.  In the event CUSTOMER disputes any portion of any
invoice, then (a) CUSTOMER shall pay the undisputed portion as set forth above
and (b) within five (5) business days CUSTOMER shall deliver to SANMINA-SCI a
notice that sets forth the basis of the dispute. The parties shall work in good
faith to resolve the dispute [***] after the notice.  In the event the dispute
has not been resolved by the parties within [***] period, the dispute shall be
escalated to each party’s President within [***] who shall use their respective
best efforts to immediately resolve the dispute.

 

4.                                         PURCHASE ORDERS/FORECAST/RESCHEDULE

 

4.1                                 Purchase Orders.

 

(a)                                  CUSTOMER will issue to SANMINA-SCI specific
Orders for Product covered by this Agreement.  Each Order shall be in the form
of a written or electronic communication and shall contain the following
information: (i) a description of the Product by model number; (ii) the quantity
of the Product; (iii) the delivery date or shipping schedule; (iv) the location
to which the Product is to be shipped (if other than the Hub(s)); and (v)
transportation instructions, if applicable.  Each Order shall provide an Order
number for billing purposes, and may include other instructions and terms as may
be appropriate under the circumstances.

 

(b)                                 All Orders shall be confirmed by SANMINA-SCI
within [***] of receipt.   If SANMINA-SCI does not acknowledge receipt of the
Order within the [***] period, the Order shall be deemed rejected by
SANMINA-SCI.  In the event SANMINA-SCI is unable to meet the delivery
schedule set forth in a proposed Order, or finds the schedule to be unacceptable
for some other reason, the parties shall negotiate in good faith to resolve the
disputed matter(s).

 

4

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

4.2                                 Forecasts and Obsolete Inventory.

 

(a)                                  Initial Forecast.  Upon the execution of
this Agreement, CUSTOMER shall provide SANMINA-SCI with a rolling forecast for
Product requirements [***] (“Forecast”).  The Forecast will be updated [***]. 
The Forecast will be provided to SANMINA-SCI for estimation purpose only, and
will not be construed as a commitment by CUSTOMER to purchase any of the
Products in such Forecast, except as expressly provided herein.  The parties
acknowledge that while this Agreement is a “requirements contract,” except as
otherwise expressly agreed upon in writing, CUSTOMER shall not be required to
make any minimum purchase hereunder.

 

(b)                                 Cancellations. CUSTOMER shall have the right
to cancel an Order at any time prior to [***].  In the event CUSTOMER replaces
the Order with a like or greater quantity substitute Order, then CUSTOMER’s
liability shall be limited [***]

 

(c)                                  Commitments.   SANMINA-SCI shall make
purchase commitments (including purchase commitments for Long Lead-time
Components) to its Component manufacturers or suppliers (“Vendors”) based upon
the Forecast, and [***] shall be required to pay for and will receive delivery
of any Non-Standard Components purchased in support of CUSTOMER’s then-current
Forecast.  For the purpose of this Section, the term “Non-Standard Component”
shall mean and include any Component which (i) cannot be currently used by
SANMINA-SCI in the manufacture of a product for any of its other customers or
(ii) which cannot be returned to the Vendor.  For all other purposes, however,
the Forecast shall be non-binding.

 

(d)                                 Increases.  If requested by CUSTOMER,
SANMINA-SCI agrees to increase the quantities produced for CUSTOMER for Products
under this Agreement over the quantities in the applicable [***] after the
notice amounts below over the Forecast for such period at a minimum as follows:

 

Amount of Notice

 

Increase Over Forecast (“Increase”)

 

 

 

 

 

[***]

 

 

 

 

Provided that CUSTOMER gives SANMINA-SCI at least [***] advance notice,
SANMINA-SCI will not impose any additional labor charges to meet the Increase;
in the event CUSTOMER gives SANMINA-SCI fewer than [***] notice, SANMINA-SCI
shall have the right to invoice CUSTOMER for any [***] provided that SANMINA-SCI
has obtained CUSTOMER’s prior approval to incur such charges.  In addition, the
Parties acknowledge that any increased Component costs directly attributable to
the Increase, will be included in SAMNINA-SCI’s “Delivered Costs” as set forth
in Exhibit A.  Notwithstanding the foregoing, in the event CUSTOMER requests an
increase in the quantity of the Products beyond the accelerated amounts listed
above, SANMINA-SCI agrees to use its best efforts to increase the quantities for
Products under this Agreement; provided, however, that CUSTOMER agrees to pay
for [***] provided that SANMINA-SCI has obtained CUSTOMER’s prior approval to
incur such charges.

 

(e)                                  MRP Process.

 

(1)                                  SANMINA-SCI shall take the Forecast and
generate a Master Production Schedule (“MPS”) for a [***] period in accordance
with the process described in this Section.  The MPS shall define the master
plan on which SANMINA-SCI shall base its procurement, internal capacity
projections and commitments.

 

(2)                                  SANMINA-SCI shall process the MPS through
industry-standard software (the “MRP Software”) that will break down CUSTOMER’s
Product requirements into Component requirements.  When no Product testing
(in-circuit or functional testing) is required by CUSTOMER, SANMINA-SCI will use
commercially reasonable efforts to schedule delivery of all Components to
SANMINA-SCI [***] before the Products are scheduled to ship to CUSTOMER; in the
event Product

 

5

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

testing is required, SANMINA-SCI will use commercially reasonable efforts to
schedule delivery of all Components to SANMINA-SCI [***] before the Products are
scheduled to ship to CUSTOMER.

 

(3)                                  SANMINA-SCI will release (launch) its
purchase orders to Vendors (including other SANMINA-SCI facilities) prior to the
anticipated date that the Components are needed at SANMINA-SCI. The date on
which these orders are launched will depend on the lead time determined between
the Vendor and SANMINA-SCI and SANMINA-SCI’s manufacturing or materials planning
systems.

 

(4)                                  A list of all Components with lead times
greater than [***] (“Long Lead-time Components”) is set forth in Exhibit B to
this Agreement.  SANMINA-SCI shall use reasonable efforts to update the list of
Long Lead-time Components every quarter and present an updated list of Long
Lead-time Components to CUSTOMER at the time SANMINA-SCI presents the CUSTOMER
with the E&O List described in Section 4.2(f).  Each revised Long Lead-time Item
list shall be deemed an amendment to Exhibit B.  In the event SANMINA-SCI fails
to present an updated list of Long Lead-time Components, (i) the parties shall
continue to rely on the preceding list (as updated in writing by the parties)
and (ii) CUSTOMER will pay for and receive delivery of any Long Lead Time
Components, provided that such Components were ordered in accordance with the
then-current Vendor lead times and consistent with the CUSTOMER’s Forecast.

 

(5)                                  CUSTOMER acknowledges that SANMINA-SCI will
order Components in quantities sufficient to support CUSTOMER’s Forecast.  In
determining the quantity of Components to order, SANMINA-SCI divides the
Components into three classes, “Class A,” “Class B” and “Class C.”  Class A
Components are comprised of the approximately [***] of Components constituting
approximately [***] of the Product’s total Component cost.  Class C Components
are comprised of the approximately [***] of Components constituting
approximately [***] of the Product’s total Component cost.  Class B Components
are comprised of the remaining [***] of Components constituting approximately
[***] of the Product’s total Component cost.  SANMINA-SCI will place orders with
its Vendors for approximately [***] of Class A Components, [***] of Class B
Components and [***] of Class C Components.  SANMINA-SCI will provide a monthly
update of such Components classifications. A summary of SANMINA-SCI’s purchase
commitments is set forth in the table below.

 

Part Class

 

Expected Percentage
of Total Parts

 

Expected Percentage
of Total Value (of
Gross Requirements)

 

Maximum Periods
Worth of Supply to be
Bought with Each
Order

 

A

 

[***]

 

[***]

 

[***]

 

B

 

[***]

 

[***]

 

[***]

 

C

 

[***]

 

[***]

 

[***]

 

 

(6)                                  CUSTOMER acknowledges that SANMINA-SCI will
be required to order Components in accordance with the various minimum buy
quantities, tape and reel quantities, and multiples of packaging quantities
required by the Vendor.  In addition, CUSTOMER acknowledges that there is a lag
time (but no longer than [***]) between any CUSTOMER cancellation and the
cancellation of the Components required to support production.

 

(7)                                  CUSTOMER acknowledges that the Vendor lead
times can be significant, and understands that it is possible for SANMINA-SCI to
have Components on order which would support the last week of CUSTOMER’S
Forecast.  For example, assuming a vendor lead time of forty (40) weeks and a
“B” Component, SANMINA-SCI would place an order for [***] (see table above) of
such Component approximately forty (40) weeks prior to the date on which the
first Component is expected to be used.

 

6

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

(8)                                  CUSTOMER agrees that it is financially
responsible for all Components ordered in accordance with the foregoing provided
that SANMINA-SCI complies with its mitigation duties set forth in
Section 4.2(g).  Nonetheless, any expenditures or commitments by SANMINA-SCI
other than as expressly provided in this Agreement shall be solely at
SANMINA-SCI’s risk and expense.

 

(f)                                    Obsolete Inventory.  Within [***] after
the end of each calendar month, SANMINA-SCI shall advise CUSTOMER in writing of
any slow moving or obsolete Components purchased solely for the manufacture of
CUSTOMER’s Products but remaining in its inventory and the Delivered Cost of
such Components (the “E&O List”).   For the purpose of this Agreement, (i) the
phrase “obsolete Component” shall mean any on-hand Component, ordered in
accordance with this Section, for which there is no demand for the next [***]
period, according to the most current Forecast(whether as a result of an ECO or
otherwise), (ii) the term “slow moving Component” shall mean any on-hand
Component, ordered in accordance with this Section, which is not required to
meet CUSTOMER’s requirements (1) for the ensuing [***] period for “A”
Components, (2) for the ensuing [***] period for “B” Components or (3) for the
ensuing [***] period for “C” Components(ii) the term “Delivered Cost” shall mean
[***].    Within [***] of receiving SANMINA-SCI’s E&O List, CUSTOMER shall
advise SANMINA-SCI of any Component that it believes is not slow moving or
obsolete.  Within [***] after receiving SANMINA-SCI’s E&O List, SANMINA-SCI and
CUSTOMER shall finalize the E&O List, and CUSTOMER (i) shall issue to
SANMINA-SCI an Order for all obsolete Components on the E&O List at a price
equal to the Delivered Cost of such Component [***].  CUSTOMER shall pay
SANMINA-SCI in accordance with Section 3.

 

(g)                                 Customer Component Liability.  CUSTOMER’s
total “Component Liability” shall be equal to the lesser of (a) the purchase
price for the Products for which such Components were purchased or (b)
SANMINA-SCI’s Delivered Cost of all Components ordered in support of the
Forecast in a manner consistent with the standard lead times, less the Delivered
Cost of those Components which are returnable to Vendor (less any cancellation
or restocking charges) [***].  At CUSTOMER’S request, SANMINA-SCI shall use
commercially reasonable efforts to minimize CUSTOMER’S Component Liability by
attempting to return Components to the Vendor; [***].

 

4.3                                 Repair Parts.                       During
the term of this Agreement and for a period of [***] thereafter, SANMINA-SCI
shall provide CUSTOMER the ability to procure from SANMINA-SCI all Components
for the Products, subject to the Parties agreeing to the ordering procedure,
delivery term, prices, payments and other terms and conditions applicable to the
sale and supply of Components.

 

4.4                                 Disaster Recovery Plan.  SANMINA-SCI will
develop and maintain a disaster recovery plan reasonably acceptable to CUSTOMER
(the “DRP”).  The DRP will be updated at least annually and will include as a
minimum a detailed schedule for the resumed manufacture of Products at the
earliest possible date.  The plan will include the formation of a disaster
recovery team made up of representatives of both CUSTOMER and SANMINA-SCI which
will monitor and report the updating and implementation of the disaster recovery
plan.

 

5.                                         DELIVERY

 

5.1                                 Delivery to Hub(s).  For the Hubbed Products
SANMINA-SCI shall deliver the finished Products made according to the Forecast
to one or more SANMINA-SCI Hub(s) where the Products will be stored for
subsequent distribution to locations designated by CUSTOMER (the “Product
Destinations”).  The costs of transporting the Hubbed Products to the Hub shall
be paid as set forth in Section 2.2(a).    SANMINA-SCI shall manage and maintain
the Hub(s) and shall be responsible for all costs associated with Hub(s)
operation, except for the warehousing and order fulfillment charges set forth on
Exhibit A which shall be paid by CUSTOMER.

 

5.2                                 Delivery To FOB POINT.  Title and risk of
loss shall pass to the CUSTOMER at the FOB POINT.  SANMINA-SCI shall [***],
mark, pack, package, crate, transport, ship and store Product to ensure

 

7

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

(a) delivery of the Product to the FOB POINT in safe condition, (b) compliance
with all requirements of the carrier and destination authorities, and (c)
compliance with any special instructions of CUSTOMER, including any unique
requirements specified by CUSTOMER for CUSTOMER’s customers.  CUSTOMER shall be
responsible for [***] to the extent set forth in Section 2.2(a).

 

5.3                                 Hub(s) Inventory.  SANMINA-SCI shall
maintain CUSTOMER specified inventory levels at all times at the Hub(s) for
[***], after which the system level Products will be reconfigured and restocked
for a reasonable reconfiguration and restocking fee.

 

5.4                                 Delivery to CUSTOMER or CUSTOMER’S
Designated Location.   For delivery of the Products from the factory to
CUSTOMER’s designated ship to location, CUSTOMER will issue an Order.  For
delivery of the Products from the Hub(s) to CUSTOMER’s designated ship to
location, CUSTOMER or CUSTOMER’S customers will issue an electronic notification
including the same information as is required to be included in an Order by
Section 4.1(a).  All Products shall be pulled from the Hub on a first in-first
out basis.  SANMINA shall (i) [***] mark, pack, package and, crate the Products
for shipment and (ii) shall manage carrier and delivery services [***],
arranging for the transporting the Products from the FOB POINT to CUSTOMER’S
designated “ship to” location. [***].  SANMINA-SCI shall arrange transportation
by the form and carrier of transport specifically requested by CUSTOMER.

 

5.5                                 Late Deliveries.  If SANMINA-SCI is more
than [***] late in making shipments from its factory or from the Hub against
mutually agreed upon ship date(s), then CUSTOMER, at its option, may demand that
expedited shipment methods be utilized by SANMINA-SCI to ship Products. 
SANMINA-SCI shall thereupon utilize expedited shipment methods for such Orders,
the incremental cost of which (i.e., the difference between the cost of normal
delivery and expedited delivery) will be SANMINA-SCI’s responsibility. 
SANMINA-SCI may use acceptable forwarders, freight agents, brokers, or similar
agents of its choice to seek the lowest possible cost for the expedited
shipment(s). This section states CUSTOMER’s sole remedy for such late delivery.

 

5.6                                 Customs Compliance.

 

(a)                                  SANMINA-SCI shall be solely responsible for
the importation into the United States of all Components that will be
incorporated by SANMINA-SCI into the Products, as well as all transportation
costs associated with transporting all Components, whether imported or
otherwise, to SANMINA-SCI’s manufacturing facility.

 

(b)                                 Except as set forth in Section 2.2(a)
SANMINA-SCI shall [***] comply with all applicable import and export laws.  At
CUSTOMER’s request, SANMINA-SCI will provide CUSTOMER with copies of all
importation and exportation documents, and shall be responsible for obtaining
any required export licenses and preparing all import and export documentation
required under all applicable law.  SANMINA-SCI shall provide CUSTOMER with a
certificate of origin for the Products if applicable.

 

(c)                                  CUSTOMER shall be responsible for the
exportation of the Products from and after the FOB POINT.  CUSTOMER shall be
responsible for all applicable duty fees, customs broker fees, exporting fees,
the obtaining of required export licenses, and any other costs associated with
the importation or exportation of Products from and after the FOB POINT.

 

5.7                                 Acceptance of the Product shall occur [***]
after the invoice date (which shall be no earlier than the shipment date).  Once
a Product is accepted, all Product returns shall be handled in accordance with
Article 7 (Warranty).

 

6.                                         CHANGES

 

6.1                                 General.  SANMINA-SCI shall not make any
changes in the Specifications or any other process and/or design changes in the
Products without prior written approval from CUSTOMER.  CUSTOMER may upon
sufficient notice make changes within the general scope of this Agreement. Such
changes may include, but are not limited to changes in (1) drawings, plans,
designs, procedures,

 

8

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

Specifications, test specifications or BOM, (2) methods of packaging, or (3)
CUSTOMER-Furnished Items.  All such changes shall be requested pursuant to an
Engineering Change Notice (“ECN”) and, finalized in an Engineering Change Order
(“ECO”) if the ECO is accepted by CUSTOMER.  If any such ECO causes either an
increase or decrease in SANMINA-SCI’s actual cost or the time required for
performance of any part of the work under this Agreement the Prices and/or
delivery schedules shall be adjusted in a manner which would adequately
compensate the parties for such change.

 

6.2                                 ECN’s.  [***].  Within [***] after an ECN is
received, SANMINA-SCI shall notify CUSTOMER in writing (a) of any change in
Prices or delivery schedules resulting from the ECN and (b) the Delivered Cost
of any finished Products, work-in-process or Component rendered obsolete as a
result of the ECN (collectively the “ECN Charge”).   Unless otherwise stated,
ECN Charges are valid for [***] from the date the CUSTOMER receives such notice.

 

6.3                                 ECO’s.   In the event CUSTOMER desires to
proceed with the change after receiving the ECN Charge pursuant to Section 6.2,
CUSTOMER shall advise SANMINA-SCI in writing and shall pay the portion of the
ECN Charge set forth in Section 6.2(b) according to Section 3.  In the event
CUSTOMER does not desire to proceed with the Change after receiving the ECN
change, it shall so notify SANMINA-SCI.  In the event SANMINA-SCI does not
receive written confirmation of CUSTOMER’s desire to proceed with the change
within [***] after SANMINA-SCI provides CUSTOMER with the ECN Charge, the ECN
shall be deemed cancelled.

 

6.4                                 Process Change Notices. Process Change
Notices (the “PCN”) shall be issued by SANMINA-SCI to CUSTOMER as needed for
changes in the manufacturing process and will be subject to CUSTOMER’s approval.

 

7.                                         WARRANTY

 

7.1                                 SANMINA-SCI Warranty.  SANMINA-SCI warrants
that title to all Products purchased by and delivered to CUSTOMER pursuant to
this Agreement or any extension or renewal thereof, shall be free and clear of
all liens, encumbrances, security interests, or other adverse interests or
claims.  SANMINA-SCI’s warranty period is for [***] from date of manufacture and
is limited to correction of defects in SANMINA-SCI workmanship.  For the purpose
of this Section, “workmanship” shall mean manufacture in accordance with the
most current version of IPC-A-600 or IPC-A-610, SANMINA-SCI’s manufacturing
workmanship standards or the CUSTOMER’s written workmanship standards set forth
in the Specifications (the “Standards”).  Unless otherwise agreed in writing,
Products shall be considered free from defects in workmanship if they are
manufactured in accordance with the Standards and successfully complete any
acceptance test performed by SANMINA-SCI (an “Acceptance Test”).  SANMINA-SCI
shall, at CUSTOMER’S option and at its expense, repair, replace or issue a
credit for Product found defective during the warranty period; [***].  In
addition, SANMINA-SCI will pass on to CUSTOMER all manufacturers’ Component
warranties to the extent that they are transferable, but will not independently
warrant any Components.  ALL CLAIMS FOR BREACH OF WARRANTY MUST BE RECEIVED BY
SANMINA-SCI NO LATER [***] AFTER THE EXPIRATION OF THE WARRANTY PERIOD.

 

7.2                                 ARM Procedure.  CUSTOMER shall obtain an
Authorized Returned Material (ARM) number from SANMINA-SCI prior to return
shipment.  All returns shall state the specific reason for such return, and will
be processed in accordance with SANMINA-SCI’s Authorized Returned Material
Procedure, a copy of which is available from SANMINA-SCI upon request.  
SANMINA-SCI shall pay all transportation costs for valid returns of the Products
to SANMINA-SCI and for the shipment of the repaired or replacement Products to
CUSTOMER, and shall bear all risk of loss or damage to such Products while in
transit. For “invalid” or “no defect found” returns which [***] of CUSTOMER’s
total returns in any given month, CUSTOMER shall pay both the transportation
charges set forth in the preceding sentence and a handling charge as set forth
in Exhibit F. Any repaired or replaced Product shall be warranted as set forth
in this Article for a period equal to the greater of (i) the balance of the
applicable warranty period relating to such Product or (ii) [***] after it is
received by CUSTOMER.

 

9

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

7.3                                 Exclusions From Warranty.  This warranty
does not include Products that have defects or failures resulting from (a)
CUSTOMER’s unmodified design of Products including, but not limited to, design
functionality failures, specification inadequacies, failures relating to the
functioning of Products in a manner other than for the intended purpose or in
the specific end user’s environment; (b) neglect, abuse, misuse, improper
handling, testing, storage or installation including improper handling in
accordance with static sensitive electronic device handling requirements; (c)
alterations, modifications or repairs by CUSTOMER or third parties or (d)
defective CUSTOMER-provided test equipment or test software.  CUSTOMER bears all
design related warranty responsibility for the Product.

 

7.4                                 Remedy.  THE SOLE REMEDY UNDER THIS WARRANTY
SHALL BE THE REPAIR, REPLACEMENT OR CREDIT FOR DEFECTIVE PARTS AS STATED ABOVE.
THIS WARRANTY IS IN LIEU OF ANY OTHER WARRANTIES EITHER EXPRESS OR IMPLIED,
INCLUDING MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.

 

7.5                                 Epidemic Defects.   In the event of an
Epidemic Defect attributable to a breach of SANMINA-SCI’s warranty, SANMINA-SCI
shall extend the [***] warranty period set forth in Section 7.1 by an additional
[***], for a total of [***].  “Epidemic Defect” is defined as a defect in the
Product or any Component thereof that is attributed to the common root cause
where the annual failure rate exceeds [***].  Defects resulting from normal
“wear and tear” are excluded.

 

8.                                         CUSTOMER FURNISHED EQUIPMENT AND
COMPONENTS

 

8.1                                 Customer-Furnished Items.  CUSTOMER shall
provide SANMINA-SCI with the equipment, tooling, Components or documentation set
forth in Exhibit D (collectively the “CUSTOMER-Furnished Items”).   The
CUSTOMER-Furnished Items shall be in good working condition and useable, and
shall be delivered to SANMINA-SCI in a timely manner. Documentation (including
BOM’s, drawings and artwork) shall be current and complete.  CUSTOMER shall be
responsible for schedule delay caused by the incompleteness, late delivery or
non-delivery of the CUSTOMER-Furnished Items.

 

8.2                                 Care of Customer-Furnished Items.  All
CUSTOMER-Furnished Items shall remain the property of CUSTOMER. SANMINA-SCI
shall clearly identify all CUSTOMER-Furnished Items by an appropriate tag and
shall utilize such CUSTOMER-Furnished Items solely in connection with the
manufacture of CUSTOMER’s Product.  SANMINA-SCI shall not make or allow
modifications to be made to the CUSTOMER-Furnished Items without CUSTOMER’s
prior written consent. SANMINA-SCI shall use best commercial efforts to care for
and protect any CUSTOMER-Furnished Items and perform routine maintenance and
repairs of any CUSTOMER-Furnished Items, but shall not be responsible for major
repairs or replacements or repair or replacement of failed CUSTOMER-Furnished
Item unless such failure was caused by SANMINA-SCI’s negligence or willful
misconduct.  All CUSTOMER-Furnished Items shall be returned to CUSTOMER at
CUSTOMER’s expense upon request. SANMINA-SCI’s production and warranty
obligations which require the utilization of the returned CUSTOMER-Furnished
Items will cease upon SANMINA-SCI’s fulfillment of the CUSTOMER’s request. 
SANMINA-SCI shall (a) maintain each CUSTOMER Furnished Item at SANMINA-SCI’s
Rapid City facility,  and may not remove it from said location without
CUSTOMER’s prior written consent; (b) not sell, assign its rights hereunder, or
in any manner encumber, pledge or otherwise cause a lien on the CUSTOMER
Furnished Items; (c) protect the CUSTOMER Furnished Items from any and all third
party claims; (d) use the CUSTOMER Furnished Items exclusively for the purpose
for which it was provided by CUSTOMER; (e) preserve and maintain the CUSTOMER
Furnished Items in the condition in which it was received; (f) notify CUSTOMER
immediately, by telephone and in writing, of any claim, demand, labor dispute,
litigation, or any other lien that might affect the CUSTOMER Furnished Items (g)
notify CUSTOMER in writing of any change in or discontinuance of SANMINA-SCI’s
business or SANMINA-SCI’s place or places of business, or SANMINA-SCI’s
insolvency, bankruptcy or proposed reorganization under bankruptcy laws; and (h)
maintain insurance policies insuring the CUSTOMER Furnished Items fully against
loss in transit, loss by fire, theft and other hazards and naming CUSTOMER as an
additional insured.

 

10

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

8.3                                 Customer-Furnished Components. 
CUSTOMER-furnished Components shall (a) include all Components on Exhibit G, as
updated [***] as mutually agreed, and (b) be handled in accordance with
SANMINA-SCI’s procedures regarding CUSTOMER-Furnished Items.

 

8.4                                 Sale Of Equipment To
SANMINA-SCI.                                In the event SANMINA-SCI desires to
purchase equipment, Components or finished goods inventory from CUSTOMER,
SANMINA-SCI shall issue a purchase order to CUSTOMER.  Such purchase shall be
subject to the price, terms and conditions to be mutually agreed by CUSTOMER and
SANMINA-SCI, but shall include a right of CUSTOMER to repurchase such unique
items upon the same terms (subject to appropriate price adjustments if any).

 

9.                                          INDEMNIFICATION AND LIMITATION OF
LIABILITY

 

9.1                                 SANMINA-SCI’s Indemnification.  SANMINA-SCI
shall indemnify, defend, and hold CUSTOMER and CUSTOMER’s affiliates,
shareholders, directors, officers, employees, contractors, agents and other
representatives (the “CUSTOMER-Indemnified Parties”) harmless from all third
party demands, claims, actions, causes of action, proceedings, suits,
assessments, losses, damages, liabilities, settlements, judgments, fines,
penalties, interest, costs and expenses (including fees and disbursements of
counsel) of every kind (each a “Claim,” and, collectively “Claims”) (i) based
upon personal injury or death or injury to property (other than damage to the
Product, for which CUSTOMER’s exclusive remedy is as set forth in the warranty)
to the extent any of the foregoing is proximately caused either by any
manufacturing defect or the negligent or willful acts or omissions of
SANMINA-SCI or its officers, employees, subcontractors or agents and/or (ii)
arising from or relating to any actual or alleged infringement or
misappropriation of any patent, trademark, mask work, copyright, trade secret or
any actual or alleged violation of any other intellectual property rights
arising from or in connection with SANMINA-SCI’s manufacturing processes.

 

9.2                                             CUSTOMER’s Indemnification. 
CUSTOMER shall indemnify, defend, and hold SANMINA-SCI and SANMINA-SCI’s
affiliates, shareholders, directors, officers, employees, contractors, agents
and other representatives (the “SANMINA-SCI-Indemnified Parties”) harmless from
all third party Claims (i) based upon personal injury or death or injury to
property to the extent any of the foregoing is proximately caused either by a
defective Product design or the negligent or willful acts or omissions of
CUSTOMER or its officers, employees, subcontractors or agents and/or (ii)
arising from or relating to any actual or alleged infringement or
misappropriation of any patent, trademark, mask work, copyright, trade secret or
any actual or alleged violation of any other intellectual property rights
arising from or in connection with the Products’ design, except to the extent
that such infringement exists as a result of use by CUSTOMER of SANMINA-SCI’s
manufacturing processes.

 

9.3                                             Procedure.  A party entitled to
indemnification pursuant to this Article (the “Indemnitee”) shall promptly
notify the other party (the “Indemnitor”) in writing of any Claims covered by
this indemnity.  Promptly after receipt of such notice, the Indemnitor shall
assume the defense of such Claim with counsel reasonably satisfactory to the
Indemnitee. If the Indemnitor fails, within a reasonable time after receipt of
such notice, to assume the defense with counsel reasonably satisfactory to the
Indemnitee or, if in the reasonable judgment of the Indemnitee, a direct or
indirect conflict of interest exists between the parties with respect to the
Claim, the Indemnitee shall have the right to undertake the defense, compromise
and settlement of such Claim for the account and at the expense of the
Indemnitor. Notwithstanding the foregoing, if the Indemnitee in its sole
judgment so elects, the Indemnitee may also participate in the defense of such
action by employing counsel at its expense, without waiving the Indemnitor’s
obligation to indemnify and defend. The Indemnitor shall not compromise any
Claim or consent to the entry of any judgment without an unconditional release
of all liability of the Indemnitee to each claimant or plaintiff.

 

9.4                                       Limitation of Liability.   IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL,
INCIDENTIAL, INDIRECT, PUNITIVE OR SPECIAL DAMAGES, EVEN IF SUCH OTHER PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE LIMITATION SET FORTH IN
THIS SECTION SHALL APPLY WHETHER THE DAMAGES ARISE OUT OF OR RELATE TO THIS
AGREEMENT AND WHETHER THE CLAIM IS BASED ON CONTRACT, TORT OR OTHER THEORY.  THE
LIMITATIONS OF LIABILITY SET FORTH

 

11

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

IN THE PRECEDING SENTENCE APPLY TO EVERYTHING HEREIN CONTAINED.  THE LIMITATIONS
OF LIABILITY CONTAINED IN THE FOLLOWING SENTENCE DO NOT APPLY TO [***].  
NOTWITHSTANDING THE FOREGOING, (I) NEITHER PARTY SHALL BE LIABLE FOR ANY DAMAGES
RESULTING FROM A FORCE MAJEURE AND (II) [***].  Notwithstanding the foregoing,
this Section shall not (i) affect CUSTOMER’s obligation for termination payments
in accordance with Section 10 or (ii) prevent the Indemnitor from indemnifying
the Indemnitee from and against any license fees and/or royalties the Indemnitee
is required to pay to any third party.

 

10.                                  TERMINATION

 

10.1                           Termination for Cause.  Either party may
terminate this Agreement or an Order hereunder for default if the other party
materially breaches this Agreement; provided, however, no right of default shall
accrue until [***] after the defaulting party is notified in writing of the
material breach and has failed to cure or give adequate assurances of
performance within the [***] period after notice of material breach.  After the
expiration of such [***], the non-defaulting party may issue a notice of
termination effective upon the six month anniversary of the earlier date of
notice of material breach.

 

10.2                           Termination For Convenience. CUSTOMER shall have
the right to terminate this Agreement in the event the conditions for such
termination in Section 1.1 are met, but shall have no other right to terminate
this Agreement for convenience.  Any such termination shall be effective
provided that CUSTOMER provides SANMINA-SCI with at least six (6) months’ prior
written notice.

 

10.3                           Termination for Insolvency.  If either party
becomes insolvent, is unable to pay its debts when due, files for bankruptcy, is
the subject of involuntary bankruptcy that is not dismissed in [***] days or has
a receiver appointed, this Agreement shall automatically terminate.

 

10.4                           Consequences of Termination.

 

a.                                       Termination for Reasons other than
SANMINA-SCI’s Breach.  In the event this Agreement or an Order hereunder is
terminated for any reason other than a breach by SANMINA-SCI, CUSTOMER shall pay
SANMINA-SCI, termination charges equal to (1) the contract price for all
finished Product existing at the time of termination; (2) SANMINA-SCI’s
Delivered Cost for all work in process; and (3) any applicable CUSTOMER’S
Component Liability pursuant to Section 4.2(g).

 

b.                                      Termination Resulting From SANMINA-SCI’S
Breach.  In the event CUSTOMER terminates this Agreement or any Order hereunder
as a result of a breach by SANMINA-SCI, CUSTOMER shall, [***].  Notwithstanding
the foregoing, CUSTOMER will purchase any remaining Components in the possession
of SANMINA-SCI before purchasing them from any third parties.

 

c.                                       Any Termination.  In the event of any
expiration or termination of this Agreement, (i) any payment or production
obligations of either party under any surviving Order shall survive, (ii)
SANMINA-SCI shall immediately return to CUSTOMER all CUSTOMER-Furnished Items
and any of CUSTOMER’s Confidential Information and (iii) SANMINA-SCI shall
furnish CUSTOMER with a statement, showing the quantity of the Products both in
the finished and unfinished state and the Components, which are in the
possession of SANMINA-SCI. Upon payment of any applicable termination charges,
SANMINA-SCI shall immediately deliver all such finished Products, work in
process and paid for Components to CUSTOMER. In addition, the following sections
shall survive: Section 4.2, 4.4 and Articles 7, 9, 13, 14 and 15, as well as any
other section which, by its nature, shall be reasonably expected to survive.

 

10.5                           Termination Assistance.   Immediately upon
receipt written notice of termination, expiration or cancellation of this
Agreement for any reason, for the entire period until the effective date of
termination, and provided that CUSTOMER complies with the last sentence of this
section, SANMINA-SCI shall (a) continue to meet CUSTOMER’s Forecast and Order
requirements; (b) render all necessary assistance to CUSTOMER and deliver copies
of the relevant information needed to enable CUSTOMER

 

12

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

to obtain Components directly from the Vendors at the best available market
price; (c) use its commercially reasonable efforts to transfer the manufacture
of Products and otherwise cooperate fully with CUSTOMER to transfer
manufacturing of the Products from SANMINA-SCI’s facilities to CUSTOMER or to
any third party designated by CUSTOMER in a manner that (i) minimizes the time
to complete such transfer, (ii) maintains the highest quality of Products
without interruption, and (iii) minimizes any disruption to CUSTOMER’s
requirements; and (d) make available to CUSTOMER all documentation, personnel,
equipment, training, consultation and other resources in addition to such
personnel, equipment and other resources that are necessary under the
circumstances to maintain CUSTOMER’s manufacturing operations fully operational
at the same level at which it was operating on the Commencement Date.  CUSTOMER
shall have a license to use the items provided under Section (d) solely for the
purpose of manufacturing the Products.  SANMINA-SCI shall be reimbursed for its
transfer obligations under its normal schedule of licensing and other fees,
except that shall be reimbursed at SANMINA-SCI’s “direct cost” if the
termination is due to the exercise by CUSTOMER of its termination rights based
upon a breach by SANMINA-SCI.  Notwithstanding anything to the contrary herein
contained, nothing herein shall require SANMINA-SCI to transfer any of
SANMINA-SCI’s proprietary technology, trade secret or similar item to any third
party, and without limiting the generality of Section 13, CUSTOMER shall not
transfer such proprietary technology, trade secret or similar item to any third
party.

 

11.                                  QUALITY

 

11.1                           Specifications.  Product shall be manufactured by
SANMINA-SCI in accordance with the Specifications set forth in Exhibit C, as
modified via written ECO’s in accordance with this Agreement. Neither party
shall make any change to the Specifications, to any Components described
therein, or to the Products (including, without limitation, changes in form,
fit, function, design, appearance or place of manufacture of the Products or
changes which would affect the reliability of any of the Products) unless such
change is made in accordance with Section 6.1 and SANMINA-SCI’s ECO procedure. 
Notwithstanding the foregoing, SANMINA-SCI shall be permitted to make changes in
its manufacturing process at any time, so long as such changes do not affect the
Products’ passing the Acceptance Tests, or modify the form, fit or function of
the Products or SAMNINA-SCI’s warranty obligations under this Agreement and a
PCN has been mutually agreed upon as required by Section 6.4.

 

11.2                           Content of Specifications.  The Specifications
shall include, but shall not be limited to (i) detailed electrical, mechanical,
performance and appearance specifications for each model of Product, (ii) the
BOM; (iii) tooling specifications, along with a detailed description of the
operation thereof, (iv) art work drawings, (v) Component specifications, (vi)
supplier cross references.

 

11.3                           Quality of Components.  SANMINA-SCI shall use in
its production of Products such Components of a type, quality, and grade
specified by CUSTOMER to the extent CUSTOMER chooses to so specify, and shall
purchase Components only from Vendors appearing on CUSTOMER’s approved vendor
list (“AVL”); provided, however, that in the event SANMINA-SCI cannot purchase a
Component from a Vendor on CUSTOMER’S AVL for any reason, SANMINA-SCI shall be
able to purchase such Component from an alternate Vendor, subject to CUSTOMER’s
prior written approval, which approval shall not be unreasonably withheld or
delayed.  SANMINA-SCI will [***], (a) submit to CUSTOMER such number of samples
of the Components as CUSTOMER shall reasonably specify prior to the utilization
by SANMINA-SCI thereof, and (b) not utilize in the manufacture of the Products
the Components until such time as it shall have received from CUSTOMER written
notice of its approval of the samples thereof; provided, however, that, unless
otherwise agreed, CUSTOMER will reimburse SANMINA-SCI [***] for such samples
that are not returned to SANMINA-SCI in a useable form.  CUSTOMER shall have
[***] of such third party parts samples to respond and propose a parts approval
plan.

 

11.4                           Quality Specifications.  SANMINA-SCI shall comply
with the additional quality specifications set forth in Exhibit E and in
SANMINA-SCI’s Quality Manual, incorporated by reference herein.

 

13

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

11.5                           Inspection of Facility.  Upon reasonable advance
written notice, CUSTOMER may inspect the Products and Components held by
SANMINA-SCI for CUSTOMER at SANMINA-SCI’s facilities during SANMINA-SCI’s
regular business hours, provided that such inspection does not unduly affect
SANMINA-SCI’S operations.  CUSTOMER and its representatives shall observe all
security and handling measures of SANMINA-SCI while on SANMINA-SCI’s premises.  
CUSTOMER and its representatives acknowledge that their presence on
SANMINA-SCI’s property is at their sole risk.  Inspection may include such
activities as witnessing operations in progress, witnessing inspections and
tests, performing Product and inventory inspections, reviewing quality assurance
documents and records, and performing audits.  SANMINA-SCI also agrees that it
will accord its full cooperation and assistance to the personnel of CUSTOMER in
the inspection.

 

11.6                           Quality Records.  SANMINA-SCI shall have a system
for the collection and maintenance of quality assurance records as described on
Exhibit E.  A document describing such system shall be submitted to CUSTOMER
(for information and approval) prior to beginning work.  Quality assurance
records shall be adequately protected from deterioration or damage, and shall be
made available for CUSTOMER’s inspection on reasonable notice.  SANMINA-SCI
shall maintain all quality assurance records pertaining to this Agreement [***].
CUSTOMER’s written approval shall be required for destruction of the records or
shipment to CUSTOMER.

 

11.7                           Reports.  SANMINA-SCI shall provide CUSTOMER
daily, weekly, and monthly reports, including reports that are specific to
CUSTOMER’s customers, as identified and requested by CUSTOMER.  These reports
shall include, but shall not be limited to: tracking of on-line defects, process
quality and final inspection reports (i.e. in-line inspection, finished goods,
sampling and source inspection, and out-of-box inspection reports), reliability
testing reports (i.e. early life performance, ORT (on-going reliability)/rolling
reliability, and long-term life), and test data of the on-going production
stage.

 

11.8                           Certifications.   SANMINA-SCI hereby represents
and warrants to CUSTOMER that it has obtained, will maintain and implement
throughout the term of this Agreement its ISO 9002-2000 certifications (or
higher) and any other applicable certifications for the factories in which the
Products will be manufactured or processed.

 

11.9                           Testing.  SANMINA-SCI shall maintain and
preserve, and make available to CUSTOMER, copies of reports of actual test
results, indicating part, serial, and test specification/procedure numbers. 
Test results shall not be averaged, deleted, nor omitted from the record, unless
specifically required by the test specification.

 

11.10                     Remedial Actions.  If, the Products so manufactured
hereunder fail to meet the quality requirements of this Agreement (as provided
to SANMINA-SCI prior to the Commencement Date), CUSTOMER shall give written
notice thereof to SANMINA-SCI together with such directions as CUSTOMER may deem
necessary in order to enable SANMINA-SCI to improve the quality of the Products
so as to meet the quality requirements. SANMINA-SCI agrees that upon receipt of
such notice it will, at its sole cost and expense, take such reasonable steps as
may be necessary in order to meet the quality requirements in the manner
directed by CUSTOMER until SANMINA-SCI receives written notice from CUSTOMER
that the Products meet such quality requirements.  CUSTOMER acknowledges that
any changes in its quality requirements shall be made through the ECO process
and may result in an increase or decrease in the Product price.

 

14

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

12.                                  FORCE MAJEURE

 

12.1                           Force Majeure Event.  For purposes of this
Agreement, a “Force Majeure Event” shall mean the occurrence of unforeseen
circumstances beyond a party’s control and without such party’s negligence or
intentional misconduct, including, but not limited to, any act by any
governmental authority, act of war, terrorism, natural disaster, strike,
shortages, the inability of a vendor to timely deliver components, boycott,
embargo, riot, lockout, labor dispute, civil commotion.

 

12.2                           Notice of Force Majeure Event.  Neither party
shall be responsible for any failure to perform due to a Force Majeure Event,
provided that such party gives notice to the other party of the Force Majeure
Event as soon as reasonably practicable, but not later than [***] after the date
on which such party knew or should reasonably have known of the commencement of
the Force Majeure Event, specifying the nature and particulars thereof and the
expected duration thereof; provided, however, that the failure of a party to
give notice of a Force Majeure Event shall not prevent such party from relying
on this Section except to the extent that the other party has been prejudiced
thereby

 

12.3                           Termination of Force Majeure Event.   The party
claiming a Force Majeure Event shall use reasonable efforts to mitigate the
effect of any such Force Majeure Event and to cooperate to develop and implement
a plan of remedial and reasonable alternative measure to remove the Force
Majeure Event; provided, however, that neither party shall be required under
this provision to settle any strike or other labor dispute on terms it considers
to be unfavorable to it.  Upon the cessation of the Force Majeure Event, the
party affected thereby shall immediately notify the other party of such fact,
and use its best efforts to resume normal performance of its obligations under
the Agreement as soon as possible.

 

12.4                           Limitations.  Notwithstanding that a Force
Majeure Event otherwise exists, the provisions of this Article shall not excuse
(i) any obligation of either party, including the obligation to pay money in a
timely manner for Product actually delivered other liabilities actually
incurred, that arose before the occurrence of the Force Majeure Event causing
the suspension of performance; or (ii) any late delivery of Product, equipment,
materials, supplies, tools, or other items caused solely by negligent acts or
omissions on the part of such party.

 

12.5                           Termination for Convenience.  In the event a
party fails to perform any of its obligations because of a Force Majeure Event
for a cumulative period of [***] or more from the date of such party’s
notification to the other party, then the other party at its option may extend
the corresponding delivery period for the length of the delay, or terminate this
Agreement for convenience immediately upon delivery of written notice.

 

13.                                  CONFIDENTIALITY AND NON-SOLICITATION OF
EMPLOYEES

 

13.1                           Definitions.  For the purpose of this Agreement,

 

(a)                                  “Confidential Information” means
information (in any form or media) regarding a party’s customers, prospective
customers (including lists of customers and prospective customers), methods of
operation, engineering methods and processes (include any information which may
be obtained by a party by reverse engineering, decompiling or examining any
software or hardware provided by the other party under this Agreement), programs
and databases, patents and designs, billing rates, billing procedures, vendors
and suppliers, business methods, finances, management, or any other business
information relating to such party (whether constituting a trade secret or
proprietary or otherwise) which has value to such party and is treated by such
party as being confidential; provided, however, that Confidential Information
does not include information that (i) is known to the other party prior to
receipt from the disclosing party hereunder, which knowledge shall be evidenced
by written records, (ii) is independently developed as evidenced by written
records, (iii) is or becomes in the public domain through no breach of this
Agreement, or (iv) is received from a third party without breach of any
obligation of confidentiality.

 

15

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

(b)                                 “Person” shall mean and include any
individual, partnership, association, corporation, trust, unincorporated
organization, limited liability company or any other business entity or
enterprise.

 

(c)                                  “Representative” shall mean a party’s
employees, agents, or representatives, including, without limitation, directors,
financial advisors, lawyers, accountants, experts, and consultants.

 

13.2                           Nondisclosure Covenants.

 

(a)                                  In connection with this Agreement, each
party (the “Disclosing Party”) may furnish to the other party (the “Receiving
Party”) or its Representatives certain Confidential Information.  For a period
of [***] of Confidential Information by either party,  the Receiving Party (a)
shall maintain as confidential all Confidential Information heretofore or
hereafter disclosed to it by the Disclosing Party, (b) shall not, directly or
indirectly, disclose any such Confidential Information to any Person other than
those Representatives of the Receiving Party whose duties justify the need to
know such Confidential Information and then only after each Representative has
agreed to be bound by this Confidentiality Agreement and clearly understands his
or her obligation to protect the confidentiality of such Confidential
Information and to restrict the use of such Confidential Information and (c)
shall treat such Confidential Information with the same degree of care as it
treats its own Confidential Information (but in no case with less than a
reasonable degree of care).

 

(b)                                 The disclosure of any Confidential
Information is solely for the purpose of enabling each party to perform under
this Agreement, and the Receiving Party shall not use any Confidential
Information disclosed by the Disclosing Party for any other purpose.

 

(c)                                  Except as otherwise set forth in this
Agreement, all Confidential Information supplied by the Disclosing Party shall
remain the property of the Disclosing Party, and will be promptly returned by
the Receiving Party upon receipt of written request therefor.

 

(d)                                 If the Receiving Party or its Representative
is requested or becomes legally compelled to disclose any of the Confidential
Information, it will provide the Disclosing Party with prompt written notice. 
If a protective order or other remedy is not obtained, then only that part of
the Confidential Information that is legally required to be furnished will be
furnished, and reasonable efforts will be made to obtain reliable assurances of
confidentiality.

 

13.3                           Non-Solicitation of Employees.  [***], without
the consent of the other party, neither party shall directly solicit or recruit
(or attempt to solicit or recruit) any of the other party’s employees; provided,
however, that this shall not prohibit a party from (a) advertising for open
positions provided that such advertisements are not targeted solely at the
employees of the other party; (b) or employing any individual who initiates
contact with such party on his or her own initiative, whether in response to an
advertisement or otherwise.

 

13.4                           Injunctive Relief Authorized.  Any material
breach of this Section by a party or its Representatives may cause irreparable
injury and the non-breaching party may be entitled to equitable relief,
including injunctive relief and specific performance, in the event of a breach. 
The above will not be construed to limit the remedies available to a party.  In
addition, the prevailing party will be entitled to be reimbursed for all of its
reasonable attorneys’ fees and expenses at all levels of proceedings and for
investigations, from the non-prevailing party.

 

13.5                           No Publicity.  Each party agrees not to publicize
or disclose the existence or terms of this Agreement to any third party without
the prior consent of the other party (which shall not be unreasonably withheld)
except as may be necessary by CUSTOMER to CUSTOMER’s vendors, customers, or
Representatives or as may be required by law (in which case, the party seeking
to disclose the information shall give reasonable notice to the other party of
its intent to make such a disclosure) or to stock analysts, shareholders,
employees and  investors and governmental agencies, in which case the party
making the disclosure shall provide a copy of the proposed disclosure to the
other party and shall give the other party an opportunity to comment on the
proposed disclosure.  In the event the parties do

 

16

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

not agree to the form of the disclosure, neither party will issue the disclosure
unless the disclosure is required by law.

 

14.                                 INSURANCE.

 

SANMINA-SCI agrees, at its own cost and expense,  to maintain during the term of
this Agreement  (a) workers’ compensation insurance as prescribed by the law of
the state in which SANMINA-SCI’s services are performed; (b) employer’s
liability insurance with limits of at least [***] per occurrence; (c)
commercial  automobile liability insurance if the use of motor vehicles is
required, with limits of at least [***] for bodily injury and property damage
for each occurrence; (d) commercial general liability insurance, including
blanket contractual liability and broad form property damage, with limits of at
least [***] combined single limit for personal injury and property damage for
each occurrence; and (e) commercial general liability insurance endorsed to
include products liability and completed operations coverage in the amount of
[***] for each occurrence.  The policy of such insurance must be reasonably
acceptable to CUSTOMER and will name CUSTOMER as an additional insured
thereunder.  Such policy coverage shall include transit insurance covering full
replacement value for the Products and “All Risks Property” (with standard
policy exclusions) covering full replacement value of any CUSTOMER Furnished
Items.  SANMINA-SCI shall furnish to CUSTOMER certificates or evidence of the
foregoing insurance indicating the amount and nature of such coverage and the
expiration date of each policy.  Each party agrees that it and its insurer(s)
shall have no claim, right of action or right of subrogation against the other
party and the other party’s affiliates, directors, officers and employees based
on any loss or liability insured against under the insurance required by this
Agreement.

 

15.                                  MISCELLANEOUS

 

15.1                           Integration Clause. This Agreement (including the
Orders and order acknowledgements, but exclusive of the preprinted terms and
conditions stated therein or any terms and conditions inconsistent with this
Agreement, and the Exhibits and Schedules to this Agreement) constitutes the
entire agreement of the parties, superseding all previous Agreements covering
the subject matter.  This Agreement shall not be changed or modified except by
written Agreement, specifically amending, modifying and changing this Agreement,
signed by an authorized officer of SANMINA-SCI and of CUSTOMER.

 

15.2                           Order of Precedence.  All quotations, Orders,
acknowledgments and invoices issued pursuant to this Agreement are issued for
convenience of the Parties only and shall be subject to the provisions of this
Agreement and the Exhibits hereto.  When interpreting this Agreement, precedence
shall be given to the respective parts in the following descending order: (a)
this Agreement; (b) Schedules and Exhibits to this Agreement; and (c) if Orders
are used to release product, those portions of the Order that are not
pre-printed and which are accepted by SANMINA-SCI. The Parties acknowledge that
(y) the preprinted provisions on the reverse side of any such quotation, Order,
acknowledgment or invoice and (z) all terms other than the specific terms set
forth in Section 4(a)(i)-(iv) shall be deemed deleted and of no effect
whatsoever.  No modification to this Agreement, the Exhibits or any Order shall
be valid without the prior written consent of the Representatives (as defined in
Section 15.6) of SANMINA-SCI and CUSTOMER.

 

15.3                           Assignment. Neither this Agreement nor any rights
or obligations hereunder shall be transferred or assigned by either party
without the written consent of the other party, which consent shall not be
unreasonably withheld or delayed.  Notwithstanding the foregoing, without the
necessity of obtaining consent but upon written notice to the other party, this
Agreement may be assigned by either party to (a) any corporation controlling,
controlled by or under common control with its parent corporation or (b) to any
successor to substantially all the business of the party provided that either
case that such successor is not a competitor of the other party.

 

17

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

15.4                           Notices.  Wherever one party is required or
permitted or required to give written notice to the other under this Agreement,
such notice will be from an authorized officer and given by hand, by certified
U.S. mail, return receipt requested, by overnight courier, or by fax and
addressed as follows:

 

If to Buyer:

 

 

 

 

 

OVERLAND STORAGE, INC.

 

 

4820 Overland Ave.

 

 

San Diego, CA  92123-1599

 

 

Att’n:  Chief Financial Officer

 

 

Phone:  [***]

 

 

Fax: [***]

 

 

 

 

 

If to Seller:

 

with a copy to:

 

 

 

SANMINA-SCI Corporation

 

SANMINA-SCI Corporation

2700 N. First Street

 

2700 N. First Street

San Jose, California  95134

 

San Jose, California  95134

Att’n:  President

 

Att’n:  Vice President & Corporate Counsel

Phone:  [***]

Phone:  [***]

Fax: [***]

Fax: [***]

 

All such notices shall be effective upon receipt.  Either party may designate a
different notice address from time to time upon giving ten (10) days’ prior
written notice thereof to the other party.

 

15.5                           Disputes/Choice of Law.  The parties shall
attempt to resolve any disputes between them arising out of this Agreement
through good faith negotiations. In the event the parties cannot resolve a
dispute, the parties acknowledge and agree that the state courts of California
and the federal courts located in the State of California shall have exclusive
jurisdiction and venue to adjudicate any and all disputes arising out of or in
connection with this Agreement. The parties consent to the exercise by such
courts of personal jurisdiction over them and each party waives any objection it
might otherwise have to venue, personal jurisdiction, inconvenience of forum,
and any similar or related doctrine.  This Agreement shall be construed in
accordance with the substantive laws of the State of California (excluding its
conflicts of laws principles).

 

15.6                           Contract Liaison Representative.            
CUSTOMER and SANMINA-SCI shall each assign an individual to serve as the
contract liaison representative (the “Representative”) for the implementation of
this Agreement.  All communications between the Parties with respect to the
implementation of this Agreement, or a copy thereof, should be directed to such
persons.  Either party may change such Representative, from time to time, but
shall notify the other in the event of such change.  The designated
Representative of CUSTOMER and SANMINA-SCI shall meet quarterly to consider all
elements of performance under this Agreement, including, without limitation,
production, deliveries, product quality, supporting equipment and data, proposed
changes, product plans, manufacturing loading, and future schedules.

 

CUSTOMER Representative:

 

[***]

 

 

 

SANMINA-SCI Representative:

 

[***]

 

15.7                           Independent Contractor.             It is
understood and agreed that in performing the services for CUSTOMER hereunder,
SANMINA-SCI shall act in the capacity of an independent contractor and not as an
employee or agent of CUSTOMER.  SANMINA-SCI agrees that it shall not represent
itself

 

18

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

as the agent or legal representative of CUSTOMER for any purpose whatsoever. 
SANMINA-SCI shall be solely responsible for the remuneration of and the payment
of any and all taxes with respect to its employees and subcontractors and any
claims with respect thereto and shall be solely responsible for the withholding
and payment of all U.S. and/or foreign federal, state, and local income taxes as
well as all FICA and FUTA taxes applicable to it, its employees, and its
subcontractors.  SANMINA-SCI acknowledges that as an independent contractor,
neither it nor any of its employees or subcontractors shall be eligible for any
CUSTOMER employee benefits, including, but not limited to, vacation, medical,
dental, or pension benefits.

 

15.8                           Trademark.                              
SANMINA-SCI acknowledges that CUSTOMER is the sole owner of the trademarks to be
used on and with the Products and Product packaging (the “Trademarks”). 
SANMINA-SCI agrees that it will restrict the use of the Trademarks to only such
Products as are manufactured by SANMINA-SCI for sale to CUSTOMER under and
pursuant to and in full compliance with all of the terms of this Agreement.  The
size, design, position, and appearance of the Trademarks to be placed on the
Products shall be as described by CUSTOMER.

 

15.9                           Governmental
Regulations.                                            SANMINA-SCI shall, at
SANMINA-SCI’s sole cost and expense, promptly comply with all laws and
ordinances and notices, orders, decrees, rules, regulations and requirements of
all federal, state and municipal governments and appropriate departments,
commissions, boards and officers thereof of the country in which the Products
are manufactured (collectively, “Governmental Regulations”) relating to
SANMINA-SCI’S performance of any SANMINA-SCI’S services required under this
Agreement including but not limited to occupational safety, environment,
transportation, importation and exportation.  All applicable certificates and
associated data shall be maintained on site by SANMINA-SCI.  SANMINA-SCI shall
defend, indemnify and hold CUSTOMER harmless from and against any and all Claims
by reason of a SANMINA-SCI violations of Governmental Regulations or arising
from or incidental to its failure to obtain and maintain any permits, approvals
and licenses it is obligated to obtain or maintain under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date on page one, by their officers, duly authorized.

 

SANMINA-SCI CORPORATION

 

OVERLAND STORAGE, INC.

 

 

 

 

 

 

By:

/s/ Donald W. Johnson

 

 

By:

/s/ Vernon A. LoForti

 

 

Signature

 

 

Signature

 

 

 

 

Donald W. Johnson

 

 

 

Vernon A. LoForti

 

 

Typed Name

 

 

 

Typed Name

 

 

 

 

 

 

 

Executive Vice President

 

 

 

Vice President & CFO

 

 

Title

 

 

 

Title

 

 

 

 

 

 

 

November 24, 2004

 

 

 

November 23, 2004

 

 

Date

 

 

 

Date

 

19

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT A

 

PRICING MODEL; PRODUCTS AND PRICING

 

A.                                   Pricing Formula:

 

[***]

 

20

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT A-1

 

Sample Pricing Calculation

 

 

[***]

 

21

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT A-2

 

PRODUCTS

 

Products shall include models or spare parts set forth below.  New Products may
be added to the Agreement from time to time as agreed by the Parties.  Such new
Products and the applicable specifications and the prices for such new Products
shall be described in Addendums to this Exhibit A. The terms and conditions of
this Agreement shall apply to such new Products with pricing, specification, and
other terms specific to the new Products described in the Addendums.

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[***]

 

22

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT B

LONG LEAD-TIME COMPONENTS

 

TO BE PROVIDED BY SANMINA-SCI

 

23

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT C

 

SPECIFICATIONS

 

TO BE PROVIDED BY OVERLAND

 

 

--------------------------------------------------------------------------------

[***]

 

 

ATTACHMENT #       

 

PRODUCT:

 

24

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT D

 

CUSTOMER FURNISHED ITEMS

 

TO BE PREPARED BY OVERLAND

 

 

25

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT E

 


QUALITY REQUIREMENTS


 

This exhibit defines and describes the specific quality requirements for the
manufacture of CUSTOMER product by SANMINA-SCI.

 


SUPPLY CHAIN MANAGEMENT

 

SANMINA-SCI will maintain a documented procedure, approved by CUSTOMER, the
describing the controls for the suppliers of material, parts, assemblies, or
services.  SANMINA-SCI will maintain an Approved Vendor List (AVL) of all such
suppliers, and the list will be open for review at any time by CUSTOMER.

 

When a new supplier is engaged, “First Article Reports” for the parts being
purchased will be provided to CUSTOMER for review.  CUSTOMER reserves the right
to inspect any new parts.

 


GENERAL MANUFACTURING REQUIREMENTS


 

All product built by SANMINA-SCI for CUSTOMER, Inc. will be manufactured to the
specifications and procedures provided in this Agreement.

 

Workmanship standards are indicated on the piece part drawing or the method
sheet.  In the absence of a standard, the SANMINA-SCI  workmanship procedure
will apply.

 


FIRMWARE CONTROL


 

SANMINA-SCI will control the version of firmware shipped with each unit.  The
firmware version will be traceable to the serial number of each unit.

 

SANMINA-SCI will control all versions of the firmware to protect it from damage
or corruption.  Back-up copies will be maintained in case problems occur with
the original.

 


PRODUCT TRACEABILITY


 

SANMINA-SCI will maintain records of regulatory controlled or CUSTOMER
designated parts or assemblies.  These shall be controlled by serial number or
date code.  The records will be available to CUSTOMER upon request.

 


CLOSED LOOP CORRECTIVE ACTION


 

SANMINA-SCI will maintain a closed loop corrective action system that is applied
to supplier, customer, and internal issues.  The system will required root cause
identification and corrective action that successfully addresses the root cause.

 

26

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

Issues directly affecting CUSTOMER parts or product will be submitted
immediately upon completion to CUSTOMER for review.

 


OUT –OF-BOX AUDIT (OBA)

 

SANMINA-SCI will un-box and audit a minimum of 10% of all Products shipped to
specified criteria.  The inspection criteria will be approved by CUSTOMER.  Any
OBA failures will require a formal corrective action as well as a clearance of
the previous and subsequent units.  The plan for the clearance will be approved
by CUSTOMER’s quality assurance department.

 

New product will be 100% inspected to a pre-determine number of acceptable units
before the audit may begin.

 


ON-GOING RELIABILITY TESTING (ORT)

 

The ORT plan will be modeled in accordance with MIL STD 781, Probability Ratio
Sequential Test (PRST). ORT testing is the process whereby the Product MTBF is
verified on an on-going basis.  In addition ORT is to monitor the outgoing
quality level from production, assure the process is in manufacturing control,
and minimize the  potential for “early life or field” failures.

 

The conditions and criteria for the continuous ORT shall be mutually defined and
agreed to by CUSTOMER and SANMINA-SCI.  Failures causing test to enter the
failure zone will be reported immediately to CUSTOMER’s quality assurance
department.  Failures that do not cause the test to enter the failure zone will
be reported within 24 hrs.  In both cases a Corrective Action will be issued.

 


PRODUCTION TESTING

 

CUSTOMER’s test methods are based on verification of all critical parameters as
defined by the product specification.  Therefore, SANMINA-SCI will not make any
changes to the content of the test protocols supplied by CUSTOMER without prior
written permission from CUSTOMER.

 

27

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT F

 

NDF HANDLING CHARGES

 

TO BE PREPARED BY SANMINA-SCI

 

28

--------------------------------------------------------------------------------


 

Confidential Portions of this documents have been redacted and filed separately
with the Commission.

[***] symbolizes language omitted pursuant to an application for Confidential
Treatment.

 

EXHIBIT G

 

CONSIGNED COMPONENTS

 

TO BE PREPARED BY OVERLAND

 

29

--------------------------------------------------------------------------------